United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Aptos, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2170
Issued: May 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 22, 2007 appellant filed a timely appeal from an August 10, 2007 merit
decision of the Office of Workers’ Compensation Programs denying her claim for disability
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant was disabled from employment due to her accepted
condition of adjustment disorder for any period other than January 8 through March 4, 1996.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated March 2, 2005, the
Board set aside a June 7, 2004 decision, finding that the opinion of the second opinion physician
did not resolve the issue of the nature and extent of appellant’s employment-related disability.1
1

Docket No. 04-1907 (issued March 2, 2005).

In the second appeal, the Board set aside a June 14, 2005 decision.2 The Board determined that
the opinion of the Office referral physician was speculative and insufficient to resolve the issue
of the duration of appellant’s disability due to her employment injury. On appeal, for the third
time, the Board set aside a January 3, 2006 decision after finding that the Office had not
provided the referral physician with a complete statement of accepted facts.3 The Board
instructed the Office to obtain a reasoned opinion on the issue of whether she was disabled due
to her accepted condition of adjustment disorder for any period other than January 8 to
March 4, 1996. The findings of fact and conclusions of law from the prior decisions are hereby
incorporated by reference. The facts relevant to the issue now before the Board will again be set
forth.
On January 10 and July 6, 1996 appellant filed occupational disease claims alleging that
she sustained an emotional condition due to factors of her federal employment. The Office
assigned the claims file numbers 131099124 and 131112496. The Office accepted as
compensable employment factors that on December 8, 1995 appellant parked a long life postal
vehicle into a parking space without a spotter and that from December 27, 1995 to January 5,
1996 a coworker left a sarcastic note on her letter case. Appellant stopped work on January 8,
1996 and returned to work on March 4, 1996. She again stopped work on June 1996 and did not
return. In a report dated June 14, 2002, Dr. Gary Gibbs, an osteopath and Board-certified
psychiatrist, diagnosed post-traumatic stress disorder (PTSD). He attributed appellant’s PTSD in
part to her backing her vehicle without a spotter and a coworker placing a sarcastic card on her
case. Dr. Gibbs found that she was disabled for work. In a report dated September 15, 2002,
Dr. John R. Gillette, a Board-certified psychiatrist and Office referral physician, diagnosed a
psychiatric condition due to work factors which he found ceased within a few months of the date
she stopped work in June 1996. Based on his opinion, the Office accepted that appellant was
disabled due to adjustment disorder from January 8 to March 4, 1996. In a report dated
October 31, 2002, Dr. Gibbs related that appellant was totally disabled for work due to “the two
compensable incidents which were previously mentioned.” Appellant claimed compensation for
disability beginning June 1996. At the instruction of the Board in decisions dated March 2 and
October 20, 2005 and July 6, 2006, the Office undertook further development of the claim to
determine whether appellant had any employment-related disability beginning June 1996.
On October 5, 2006 the Office referred appellant, together with an updated statement of
accepted facts, to Dr. Denis A. Clegg, a Board-certified psychiatrist, for a second opinion
examination. On November 3, 2006 Dr. Clegg reviewed the statement of accepted facts with
appellant and discussed her history of illness. He noted that the Office accepted that she was
disabled from the accepted condition of adjustment disorder from January 8 to March 4, 1996.
Dr. Clegg stated:
“I see from March to June 1996 a continuing power struggle by [appellant] with
management. She was not afraid of asserting her opinion and demanding what
she thought was entitled to her. It is my opinion she discontinued work in
June 1996, not because she was excessively fearful or overwhelmed with anxiety,
2

Docket No. 05-1454 (issued October 20, 2005).

3

Docket No. 06-591 (issued July 6, 2006).

2

but because [appellant] was angry to how she was being treated. As such, the best
diagnosis in June 1996 would be employee management problem, which is not a
compensable diagnosis. I am of the opinion she was not disabled by an
adjustment disorder in June 1996 causing disability…. [Appellant] left her job in
June 1996 because of an employee management conflict. The SOAF [statement
of accepted facts] does not support her complaints of discrimination, nor does it
support any behavior on the part of management that would be considered
excessively threatening to her safety…. In summary, it is my opinion there was
no period of psychiatric disability in June 1996 which would have required her to
leave work.”
By decision dated August 10, 2007, the Office denied appellant’s claim for disability
beginning June 1996 on the grounds that the weight of the evidence, as represented by the
opinion of Dr. Clegg, established that she had no employment-related disability due to her
accepted condition of adjustment disorder for any period other than January 8 through
March 4, 1996.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act4 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.5 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.6 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.7 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.8
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
4

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

5

Sean O’Connell, 56 ECAB 195 (2004).

6

Paul E. Thams, 56 ECAB 503 (2005).

7

Id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the fact that
a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11
ANALYSIS
The Office accepted that appellant was disabled from employment due to her accepted
condition of adjustment disorder from January 8 to March 4, 1996. She returned to work on
March 4, 1996 but stopped work again in June 1996 and did not return. On June 14, 2002
Dr. Gibbs diagnosed PTSD due to backing her vehicle without a spotter and the placing of
sarcastic cards by a coworker. He indicated that appellant became unable to work. In a report
dated October 31, 2002, Dr. Gibbs opined that she was permanently disabled from work at the
employing establishment due to the compensable employment factors. He did not, however,
provide any rationale for his conclusion that appellant was disabled from work. Medical
conclusions unsupported by rationale are of diminished probative value.12 Consequently,
Dr. Gibbs’ opinion is insufficient to meet appellant’s burden of proof.
The Office further developed the claim; however, the Board found that the reports from
the referral physicians were insufficient to resolve the issue of the extent of appellant’s disability.
Following the last Board remand, on October 16, 2006 the Office referred appellant to Dr. Clegg
for a second opinion examination. In a report dated November 3, 2006, Dr. Clegg noted that the
Office had accepted that appellant was disabled from January 8 to March 4, 1996 due to her
accepted condition of adjustment disorder. He provided a thorough review of the factual and
medical evidence and the statement of accepted facts. Dr. Clegg found that she was not disabled
by her accepted condition of adjustment disorder when she stopped work in June 1996. He
explained that she stopped work in June 1996 because of anger over a dispute with management
rather than a diagnosable psychiatric condition. Dr. Clegg’s opinion is detailed, wellrationalized and based on a complete and accurate statement of accepted facts. Thus, his report
constitutes the weight of the medical evidence and establishes that appellant had no disability
after March 4, 1996 due to her work injury of adjustment disorder.13

10

Leslie C. Moore, 52 ECAB 132 (2000).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

13

Appellant submitted new medical evidence with her appeal. The Board has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and requested
reconsideration under 5 U.S.C. § 8128.

4

CONCLUSION
The Board finds that appellant has not established that she was disabled after March 4,
1996 due to her accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 10, 2007 is affirmed.
Issued: May 8, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

